95 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jim DAVIS, Petitioner-Appellant,v.J.M. RATELLE, Warden;  Attorney General of the State ofCalifornia;  Daniel E. Lungren, Attorney General;James Gomez, Director, Respondents-Appellees.
No. 95-56227.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 23, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Jim Davis appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo a district court's decision on a section 2254 petition,  Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996), and we affirm.


3
On appeal, Davis contends that trial counsel was ineffective on the ground counsel "deceived" and coerced him into entering a guilty plea when counsel incorrectly advised Davis that he could receive a maximum sentence of 65 years if convicted.  This argument was not raised in the district court, and Davis has never contended that but for counsel's error, he would "not have pleaded guilty and would have insisted on going to trial."   See Hill v. Lockhart, 474 U.S. 52, 59 (1985).  We will not consider the issue which is raised for the first time on appeal.   See Morgan v. Bunnel, 24 F.3d 49, 52 (9th Cir.1994).  The remainder of Davis's contentions are summarily rejected for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3